Order entered June 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00201-CR

                                CHADRIC LUPER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 063686

                                           ORDER
       The Court GRANTS court reporter Cindy Bardwell’s June 5, 2015 request for an

extension of time to file the reporter’s record. We ORDER Ms. Bardwell to file the complete

reporter’s record, including all exhibits admitted into evidence, by JULY 6, 2015.


                                                      /s/   ADA BROWN
                                                            JUSTICE